DARGAN, C. J.:
All promises to pay money in consideration of medical services are void by the laws of this State, unless made to a physician who is authorized to practico according to tlio provisions of our statutes. — Clay’s Dig. 48T. But in an action brought to recover for medical services,, the physician need not produce his license or authority to practice, unless he has been notified by the defendant two days before the trial, that such proof tfill be required. If no such notice has been given him, he can recover without introducing; any evidence of his license or authority to practice. — Clay’s Dig..491.
We do not think that the notice given to the plaintiffs was sufficient.. It requires them to “attend at the town of Pikeville, on thq first Monday in October, 1849, to show cause for practicing medicine in this State, and to charge for their services,” and also informs them that the defendant will then and there demand their authority for so doing. But the notice does not inform the plaintiffs why their authority to practice would be required on that day, and they were not bound to regard it. The plaintiffs should have been notified “to produce their license or authority to practice medicine upon the trial of this cause;” they then would have known the reason why it was required, and if they failed to prove them authority, they would have failed in the action. But. as the notice did not inform them that *239their license would be required on the trial of the cause, it was insufficient, and the plaintiffs were not bound to prove their license or authority to practice.
Let the judgment be affirmed.